 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      WEYERHAEUSER COMPANY,
                                                                NO. C19-1277RSL
 9
                            Plaintiff,

10
                    v.                                          PRELIMINARY INJUNCTION

11
      HISCOX DEDICATED CORPORATION
      MEMBERS LIMITED as representative
12
      member of Syndicate 33 at Lloyd’s, et al.,

13
                            Defendants.

14

15          This matter comes before the Court on plaintiff’s motion for a temporary restraining order
16
     (Dkt. # 13), defendants’ motion for leave to file an over-length brief (Dkt. # 19), and defendants’
17
     motion to dismiss (Dkt. # 20). Having reviewed the record in this matter and having heard the
18
     arguments of counsel, the Court finds as follows:
19

20          Weyerhaeuser filed this insurance coverage action in state court on August 12, 2019. Four

21   days later, when an anti-suit injunction issued in a related case lapsed, the insurers filed an
22   application for relief from the High Court of Justice in the United Kingdom seeking to enjoin
23
     Weyerhaeuser’s pursuit of and participation in this litigation. Weyerhaeuser filed a competing
24
     motion in this case seeking to enjoin the insurers from pursuing the UK proceedings. By the end
25
     of the day on August 16th, the defendant in each forum had been enjoined from pursuing relief
26

27   anywhere else. Pursuant to Fed. R. Civ. P. 65(a)(3), the Court set the matter for hearing to

28   PRELIMINARY INJUNCTION - 1
 1   determine whether its temporary restraining order should be converted to a preliminary
 2   injunction and compelled Weyerhaeuser to appear and participate in the hearing. The insurers
 3
     have filed a combined opposition to preliminary injunctive relief and a motion to dismiss.
 4
            “‘A federal district court with jurisdiction over the parties has the power to enjoin them
 5

 6   from proceeding with an action in the courts of a foreign country, although the power should be

 7   used sparingly.’ ” E. & J. Gallo Winery v. Andina Licores S.A., 446 F.3d 984, 989 (9th Cir.
 8   2006) (quoting Seattle Totems Hockey Club, Inc. v. Nat’l Hockey League, 652 F.2d 852, 855
 9
     (9th Cir. 1981)).1 Assessing the propriety of such an injunction involves a three-part inquiry. The
10
     Court must determine (1) whether the parties and issues are the same and whether resolution of
11
     the first-filed action would be dispositive of the action to be enjoined, (2) whether at least one of
12

13   the factors identified in In re Unterweser Reederei GMBH, 428 F.2d 888, 896 (5th Cir. 1970),

14   applies, and (3) whether the injunction’s impact on comity is tolerable. Microsoft Corp. v.
15   Motorola, Inc., 696 F.3d 872, 881 (9th Cir. 2012). “Ordinarily, we do not assess at all the
16
     likelihood of success on the merits in a case like this, because when a preliminary injunction is
17
     also a foreign anti-suit injunction, the likelihood-of-success aspect of the traditional preliminary
18
     injunction test is replaced” by the three-part inquiry set forth above. Id. at 883-84 (citing Gallo,
19

20   446 F.3d at 990 (“To the extent the traditional preliminary injunction test is appropriate, we only

21   need address whether [the injunction seeker] showed a significant likelihood of success on the
22   merits. The merits in this case, however, are about whether [the injunction seeker] has
23

24
            1
              The insurers assert that the Court lacks personal jurisdiction over them because they have not
25
     been properly served. Service through the state Insurance Commissioner is the exclusive means of
26   service for authorized foreign or alien insurers in Washington. Ohio Sec. Ins. Co. v. Axis Ins. Co., 190
     Wn.2d 348, 356 (2018). Weyerhaeuser represents that it has proof of service on the Insurance
27   Commissioner.
28   PRELIMINARY INJUNCTION - 2
 1   demonstrated that the factors specific to an anti-suit injunction weigh in favor of granting that
 2   injunction here.” (alterations in original) (internal quotation marks, ellipses, and citation
 3
     omitted)).
 4
            A. Same Parties and Issues
 5

 6          The insurers do not address, and therefore concede, that the parties and issues are the

 7   same in both proceedings and that resolution of the claims asserted in this litigation will dispose
 8   of the action Weyerhaeuser seeks to enjoin.
 9
            B. Unterweser Factors
10
            The Unterweser factors are a disjunctive list of considerations that may justify an anti-suit
11
     injunction. Under this prong of the analysis, the Court must consider whether the foreign
12

13   litigation “would (1) frustrate a policy of the forum issuing the injunction; (2) be vexatious or

14   oppressive; (3) threaten the issuing court’s in rem or quasi in rem jurisdiction; or (4) [] prejudice
15   other equitable considerations.” Seattle Totems, 652 F.2d at 855. At least two Unterweser factors
16
     apply here.
17
            Based on the history of this dispute between the parties and the timing of events during
18
     the week of August 12th, the filing of the UK action raises serious concerns regarding
19

20   duplicative litigation and forum shopping, a combination which the Court finds to be “vexatious

21   and oppressive.” See Microsoft, 696 F.3d at 886. Weyerhaeuser has been attempting to resolve
22   the arbitrability of this insurance coverage dispute for more than a year in this district, and the
23
     undersigned has years of experience interpreting contracts of insurance in light of the laws and
24
     regulations of the State of Washington. Nevertheless, the insurers went shopping for a new
25
     forum the moment an opportunity arose. They apparently believe that the chances of obtaining a
26

27   favorable ruling are better in the UK, in large part because another insurer in the same excess

28   PRELIMINARY INJUNCTION - 3
 1   layer has prevailed on the arbitrability issue there. The insurers initiated a second, separate
 2   litigation expressly designed to prevent this Court from adjudicating the issues before it. The
 3
     Court finds that the filing of a duplicative lawsuit for no reason other than to force the insured to
 4
     abandon its chosen forum under threat of criminal sanctions is vexatious.
 5

 6          In addition, Washington has a strong policy of protecting insureds, a policy which

 7   permeates its insurance laws and regulations. While the undersigned has the utmost respect for
 8   the jurists of the Queen’s Bench Division, forcing Weyerhaeuser, a Washington company, to
 9
     seek the benefits and protections offered by its home state in a tribunal that is unfamiliar with the
10
     nuances of Washington law may frustrate that policy.
11
            C. Comity
12

13          The Court concludes that the injunction’s impact on comity is not so great as to be

14   intolerable. Gallo, 446 F.3d at 991. The term comity “summarizes in a brief word a complex and
15   elusive concept - the degree of deference that a domestic forum must pay to the act of a foreign
16
     government not otherwise binding on the forum.” Dependable Highway Express, Inc. v.
17
     Navigators Ins. Co., 498 F.3d 1059, 1067 (9th Cir. 2007). It “is neither a matter of absolute
18
     obligation, on the one hand, nor of mere courtesy and good will, upon the other.” Hilton v.
19

20   Guyot, 159 U.S. 113, 163-64 (1895). Where, as here, the dispute involves a private, contractual

21   matter, comity is not likely to be threatened. Microsoft, 696 F.3d at 887. In addition, the order in
22   which the competing actions were filed suggests that considerations of comity should have
23
     prompted the High Court of Justice to defer to this Court’s adjudication of the arbitrability issue,
24
     not the other way around. Where the clear thrust of the foreign proceeding was the termination
25
     of a pending domestic matter, defendants’ “claims of comity now asserted in United States
26

27   courts come burdened with the failure of the British to recognize comity.” Dependable Highway,

28   PRELIMINARY INJUNCTION - 4
 1   498 F.3d at 1068 (quoting Laker Airways Ltd. v. Sabena Belgian World Airlines, 731 F.2d 909,
 2   939 (D.C. Cir. 1984)). Finally, the scope of the anti-suit injunction entered in this case is fairly
 3
     narrow and will have minimal impact on the executive, judicial, or legislative acts of the UK.
 4
     The insurers are merely prevented from pursuing a duplicative action and from barring
 5

 6   Weyerhaeuser from proceeding in this forum until the Court has a chance to hear and resolve the

 7   forum selection dispute between the parties. The impacts on comity are tolerable.
 8          D. Other Preliminary Injunction Factors
 9
            In order to maintain its preliminary injunctive relief, Weyerhaeuser must not only satisfy
10
     the Gallo test, but also show that it is likely to suffer irreparable harm if the injunction is lifted,
11
     that the balance of equities tips in its favor, and that an injunction is in the public interest. Winter
12

13   v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008). Weyerhaeuser will suffer immediate and

14   irreparable harm if defendants are permitted to force it to litigate arbitrability in the UK and
15   thereby lose its asserted contractual right to have the issue decided in the judicial forum of its
16
     choosing. The insurers have not identified any cognizable injury or prejudice that would arise if
17
     the arbitration and venue issues are determined in this jurisdiction. And a preliminary injunction
18
     in is in the public interest because it serves to protect the jurisdiction of this Court and the public
19

20   policies of this State.

21

22

23
     //
24

25
     //
26

27

28   PRELIMINARY INJUNCTION - 5
 1          For all of the foregoing reasons, the temporary restraining order is hereby converted into
 2   a preliminary injunction. Defendants are prohibited from seeking, obtaining, pursuing, or
 3
     enforcing an injunction against the proceedings in this matter until the Court resolves the
 4
     arbitrability and forum-selection issues raised by the parties. To that end, defendants’ motion for
 5

 6   leave to file an over-length brief (Dkt. # 19) is GRANTED, and the Clerk of Court is directed to

 7   renote the motion to dismiss (Dkt. # 20) on the Court’s calendar for Friday, September 20, 2019.
 8

 9
            Dated this 29th day of August, 2019.
10
                                               A
11                                             Robert S. Lasnik
                                               United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   PRELIMINARY INJUNCTION - 6
